Citation Nr: 1334360	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, including as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for macular degeneration, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were before the Board in May 2011 and were then remanded for further development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange or any other herbicide during his period of service.

2.  Type II diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and macular degeneration did not begin in service or until many years after service, and are in no other way related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, including as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for peripheral neuropathy, bilateral upper and lower extremities, including as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for service connection for macular degeneration, including as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam War (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the record does not reflect, and the Veteran has not contended, that type II diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, or macular degeneration began in service or until many years after service.  Service treatment records reflect no findings or complaints related to any such conditions.  Post-service treatment records reflect a diagnosis of age-related macular degeneration changes in both eyes as early as April 2002, a diagnosis of type II diabetes as early as June 2005, and no medical findings of peripheral neuropathy prior to these dates.  A November 2005 VA treatment record reflects that the Veteran reported a history of macular degeneration since 2002, and a one-and-a-half year history of diabetes mellitus.  

None of the Veteran's claimed disabilities has been shown to have manifested until more than 30 years after his period of service.  

Thus, the presumptive service connection provisions for chronic diseases of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.  

Rather, as reflected in his November 2006 notice of disagreement and September 2011 written statement, the Veteran has repeatedly asserted that his current disabilities are related to in-service Agent Orange exposure that he incurred while serving at Kimpo Air Force Base (AFB) in South Korea, approximately 25 miles from the Korean DMZ, from July 1968 to May 1969.  The Veteran contends that such exposure resulted in type II diabetes mellitus, and that his other claimed disabilities are secondary to such diabetes.  

The Veteran stated that his duty while at Kimpo AFB was refueling air planes, and that he had learned that the crew of the USS Pueblo, who had traveled through Kimpo at that time of their release at the same time that the Veteran was stationed there, were eligible for service connection benefits based on presumed Agent Orange exposure.  In this regard, the basis as to why crewmen of the USS Pueblo were awarded the presumption of herbicide exposure will be made clear below. More importantly, it is unclear as to why this would provide a basis to award the Veteran the presumption of herbicide exposure as he did not serve on this ship. 

A November 2005 VA treatment note reflects that the Veteran reported that he was not directly involved in handling or spraying Agent Orange and was not directly sprayed, but had been in recently sprayed areas.  

However, considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claims must be denied as the weight of the evidence is against a finding that the Veteran was exposed to Agent Orange during his period of service.

Initially, the Board notes that the Veteran's service personnel records are only partly of record.  The Agency of Original Jurisdiction (AOJ) attempted to obtain such service records from the National Personnel Records Center (NPRC), but was notified in August 2011, and again in August 2012, that such records were not available.  The Board notes that where, as here, service records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

However, even though very few service personnel records are available, the Veteran's DD Form 214 (Report of Transfer or Discharge) and the report of a February 1969 service examination reflect that he served in the 6157 Air Base Squadron, APO 96276, PACAF, and that he served 10 months and seven days of foreign and/or sea duty during his service from January 1968 to June 1969.  Also, service treatment records dated between July 1968 and May 1969 consistently reflect treatment at Kimpo AFB, Korea, as the Veteran himself has indicated (which is not located in the DMZ where herbicides were used).

In September 2012, the AOJ contacted JSRRC and requested that it attempt to verify whether the Veteran's unit was stationed or served near the DMZ and if the unit participated in the testing, use, or storage of tactical herbicides or Agent Orange any time from July 1968 through May 1969.  It was noted that the Veteran contended being exposed to herbicides while stationed at Kimpo AFB sometime between July 1968 and May 1969, and that he served with the 6167 Air Base Squadron, APO 96276.

In October 2012, the JSRRC responded that that the dates provided were too expansive, and that a 60-day time period was required to conduct a search.  However, in December 2012, JSRRC responded that it had researched the available December 1968 through January 1969 historical reports submitted by the 6167 the Air Base Squadron, but could not document or verify that the Veteran or personnel assigned to the unit were exposed to Agent Orange or tactical herbicides while serving at Kimpo AFB, Korea.  JSRRC stated that, in addition, the records did not state or mention that unit members served along the DMZ, handled Agent Orange, or were exposed to herbicides, and that, to date, available historical data did not document any Agent Orange or tactical herbicide spraying, testing, storage, or usage at Kimpo AFB, Korea, providing evidence against this claim.

In December 2012, the AOJ made a formal finding regarding the lack of information needed to corroborate a claim associated with exposure to herbicides.  The AOJ noted the Veteran's contentions and procedures that had been followed to attempt to corroborate his assertion of Agent Orange exposure, but found that the evidence failed to confirm that the Veteran was exposed to any such herbicides.  The AOJ also noted the following: that a thorough review of the Veteran's service treatment records had identified the Veteran as serving in one unit while at Kimpo AFB, Korea, which was 6167 AB Sq PACAF; that the Veteran's unit was not recognized as having been exposed to herbicides in Korea between April 1, 1968, and August 31, 1971 (according to the table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p); that the Veteran made no claim to serve temporary duty along the Korean DMZ or any other location other than Kimpo AFB while stationed in Korea; that VA had conceded herbicide exposure to sailors that served aboard the USS Pueblo at the time of the "Pueblo Incident," as these sailors had crossed over the "Bridge of No Return" in the Joint Security Area of the DMZ in Panmunjom, Korea, on December 23, 1968; and that JSRRC had given its negative response to the AOJ's request regarding the Veteran's claimed exposure to Agent Orange on Kimpo AFB.

Simply stated, it appears that as the crew of the Pueblo had been to an area of the DMZ that appears to have been sprayed with herbicides (the "Bridge of No Return"), and the Veteran was not, his contention regarding this issue does not provide a basis to grant the claim.

In this case, the Veteran's unit is not listed in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p, as a unit recognized as having been exposed to herbicides in Korea between April 1, 1968, and August 31, 1971.

Furthermore, the Board finds the December 2012 report of the JSRRC to be competent and probative evidence that the Veteran was not exposed to Agent Orange during his period of service at Kimpo AFB, Korea.  The Veteran's sole contention is that he was exposed to Agent Orange by serving at Kimpo, approximately 25 miles from the Korean DMZ, from July 1968 to May 1969.  However, the report clearly states that, to date, available historical data did not document any Agent Orange or tactical herbicide spraying, testing, storage, or usage at Kimpo AFB, Korea.  In short, the Board finds the objective determination of JSRRC, which has expertise in making such determinations, to be more probative on the question of whether the Veteran was exposed to Agent Orange than the Veteran's determination that he was exposed due to Kimpo's proximity to the DMZ.  In this regard, the Veteran himself has never indicated direct first-hand knowledge of this alleged fact.   

Aside from his service at Kimpo AFB, the Veteran has not asserted or indicated any other way in which he might have been exposed to Agent Orange in service.  Therefore, the Board finds that the weight of the evidence in this case is against a finding that the Veteran was exposed to Agent Orange in service.

Apart from his asserted exposure to Agent Orange at Kimpo, there is no other contention by the Veteran or suggestion in the record of how any of his claimed disabilities might otherwise be related to service.  Therefore, the Board finds that no such disability is directly related to the Veteran's service.  In this regard, as the Board finds that the Veteran's type II diabetes is not related to service, any claim for service connection for peripheral neuropathy or macular degeneration as secondary to diabetes mellitus must also fail.

The Board acknowledges its heightened duty in this case to consider the benefit of the doubt, as many of the Veteran's service personnel records are not available for review.  However, given the Veteran's DD Form 214, the service treatment records, and the Veteran's own statements (which confirm the above), even in the absence of such personnel records, the record reflects that he served with the 6167 Air Base Squadron, APO 96276, at Kimpo AFB, Korea, from July 1968 to May 1969.  Moreover, the Veteran has not contradicted any finding regarding the nature or location of his service; he has not asserted that he had any temporary duty to other locations, such as locations along the DMZ, or otherwise had any service in Korea during this time period other than that at Kimpo.  Rather, he argues that he was exposed to Agent Orange due to the nature and location of such service at Kimpo.  Thus, the absence of such service personnel records in this case is of minimal, if any, consequence (the facts of his service in Kimpo are not in dispute).  Again, the weight of the competent and probative evidence suggests that the Veteran would not have been exposed to Agent Orange merely by serving at Kimpo, AFB.  Thus, even considering the Board's heightened duty in this case, a preponderance of the evidence is still against the Veteran's claims.

Finally, the Board has considered the statement of the Veteran's friend, W.T.H., dated in September 2006, which indicates that W.T.H. served with the Veteran on Kimpo AFB.  However, the statement essentially reiterates the Veteran's assertion that Kimpo AFB was located approximately 25 miles from the Korean DMZ.  It is important for the Veteran to understand that the fact that it is 25 miles away actually provides factual evidence against the claim, as it indicates it would not have been exposed to herbicides used on the DMZ.   

The Board has considered this assertion, but nonetheless, for the reasons stated above, determines that the weight of the evidence suggests that the Veteran was not exposed to Agent Orange during his period of service at Kimpo AFB.

Accordingly, the claims for service connection for type II diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and macular degeneration must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by letter dated in September 2005, which informed the Veteran of all the elements required by Pelegrini II.  While the letter did not provide notice of the criteria for establishing a disability rating and effective date pursuant to Dingess/Hartman, as in this case the Board is denying the claims for service connection and therefore no disability rating or effective date is being assigned, the absence of such criteria in the notice letter is nonprejudicial.  

Also, where, as here, the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The RO did so in the September 2005 letter, advising the Veteran that he should identify or submit: dates of medical treatment in service; statements from service medical personnel; employment physical examinations; medical evidence from hospitals, clinics, and private physicians since service; pharmacy prescription records; insurance examinations; the Veteran's job in service that might have exposed him to herbicides; a description of when, where, and how the Veteran was exposed; and statements from persons who knew the Veteran in service and know of any disability the Veteran had on active duty, or who could provide a description of the Veteran's alleged Agent Orange exposure.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not obtained for any of the service connection claims because the evidence did not surpass the low threshold set by McLendon.  Where the evidence does not establish that a disability may be associated with service, there is no need to obtain a medical opinion regarding any such nexus.  As discussed above, the evidence does not establish that the Veteran developed any of his disabilities until many years after service, and there is no medical or other competent evidence suggesting a nexus between any of the Veteran's claimed disabilities and service or any other such evidence that would warrant obtaining a medical nexus opinion.  Rather, the Veteran's sole contention is that he was exposed to Agent Orange in service, which ultimately resulted in his claimed disabilities, but the Board has found that there was no such in-service exposure.

The Veteran's service treatment records, DD Form 214, VA medical treatment records, identified private treatment records, a statement from the Veteran's friend, and a research report from JSRRC have been obtained.  

Moreover, the AOJ has substantially complied with the Board's May 2011 remand instructions.  The AOJ attempted to obtain the Veteran's complete service personnel records from the NPRC, and received negative responses in August 2011 and August 2012, notified the Veteran that it was unable to obtain such records in a December 2012 letter, and requested that Veteran submit any such records if in his possession or identify the location of such records if he was able to do so.  Furthermore, the AOJ attempted to verify the Veteran's alleged herbicide exposure in Korea, following the procedures set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, specifically by submitting a request to JSRRC for verification of locations of the Veteran's assigned units and the possibility of herbicide exposure.  All requests and responses received were associated with the claims file.  The AOJ's inability to verify such alleged exposure was certified for the record along with a description of the extent of the verification conducted.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for type II diabetes mellitus, including as secondary to herbicide exposure, is denied.

Service connection for peripheral neuropathy, bilateral upper and lower extremities, including as secondary to type II diabetes mellitus, is denied.

Service connection for macular degeneration, including as secondary to type II diabetes mellitus, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


